Third District Court of Appeal
                                State of Florida

                           Opinion filed August 16, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                           Nos. 3D16-712; 3D16-677
                          Lower Tribunal No. 13-24178
                              ________________

                          Cleto Marcello Cardona,
                                     Appellant,

                                         vs.

                    Claudia Alexandra Paulhiac Casas,
                                     Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Sarah Zabel,
Judge.

      Cleto Marcello Cardona, in proper person.

      Claudia Alexandra Paulhiac Casas, in proper person.

Before LAGOA, LOGUE and LUCK, JJ.

      LUCK, J.

      Cleto Marcello Cardona, the former husband in this divorce case, contends

the trial court committed ten errors between its final judgment of dissolution of

marriage and final order awarding the former wife, Claudia Alexandra Paulhiac
Casas, attorney’s fees. We affirm all but one of the alleged errors because either

they are not errors at all, or we cannot review whether the trial court abused its

discretion or committed harmful error without a transcript or reconstructed record

of the multi-day dissolution and attorney’s fees hearings.       See Rodriguez v.

Lorenzo, 215 So. 3d 631, 632 (Fla. 3d DCA 2017) (“Because the standard of

review is abuse of discretion, and the former wife has not provided this Court with

a transcript of the relevant proceedings, the former wife has neither rebutted the

presumption against permanent periodic alimony nor shown an abuse of the trial

court’s discretion.   The absence of a transcript also precludes review of the

remaining forms of alimony initially requested by the former wife.” (citations

omitted)); Jericka v. Jericka, 198 So. 3d 661, 663 (Fla. 2d DCA 2015) (“We

recognize that in some cases the absence of a transcript does not preclude reversal

where the error is apparent on the face of the judgment. However, a harmless error

review is required in alimony cases, and the lack of a transcript frustrates our

ability to conduct such a review.     That is, without the transcript or suitable

substitute, we cannot evaluate the entire case as required for a harmless error

analysis.” (citations omitted)).

      The one alleged error we reverse – the former wife was designated as the

beneficiary on the life insurance policy to secure the child support payments – is

apparent from the face of the final judgment of dissolution. The trial court ordered



                                         2
that the former husband “provide a life insurance policy in the amount of

$1,400,000.00 payable to the [former wife] as security for child support and other

security as listed in the Final Judgment.” While section 61.13(1)(c) of the Florida

Statutes authorizes the trial court to order the purchase or maintenance of security

(for example, a bond or life insurance policy) “[t]o the extent necessary to protect

an award of child support,” § 61.13(1)(c), Fla. Stat. (2016), “the former wife

should not be named as the beneficiary of the policy. The wife has no protectable

interest except as the obligee of the child support payments. It should be made

clear that the policy is for the benefit of the children and no one else.” Layeni v.

Layeni, 843 So. 2d 295, 300 (Fla. 5th DCA 2003); see also Zvida v. Zvida, 103 So.
3d 1052, 1054 (Fla. 4th DCA 2013) (“[T]he trial could should require that the

children be designated as the beneficiaries of the life insurance policy purchased to

secure the child support payment.”).

        We reverse only the portion of the final judgment of dissolution ordering

the former husband to provide a life insurance policy to secure child support

payments, and remand for entry of an amended judgment making clear that the

policy is for the benefit of the minor child (M.C.) and no one else. We affirm in all

other respects the trial court’s thoughtful and detailed final judgment of dissolution

of marriage and order awarding attorney’s fees to former wife.

      Affirmed in part, reversed in part, and remanded with instructions.



                                          3
4